DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5 and 9 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Matsuura (US 2015/0300576 A1).
Re claim 1, Matsuura discloses a device comprising at least one light source (201); a screen (101) adapted to be backlit by the light source; and a reflector (204, 202) arranged between the light source and the screen, and adapted to at least partly reflect the light emitted by the light source, wherein the reflector defines a recess that receives the screen so that the reflector has a zone of thermal contact with the screen (Fig. 1).  The contact area between the screen (101) and the reflector (204) comprises a zone of thermal contact.  

Re claim 3, Matsuura discloses the device wherein the zone of thermal contact is situated over a periphery of at least one of the faces of the screen (Fig. 1).
Re claim 4, Matsuura discloses the device wherein the screen comprises a reinforcing portion (contact area) forming the zone of thermal contact between the screen and the reflector.
Re claim 5, Matsuura discloses the device wherein the reinforcing portion of the screen (contact portion) forms a frame against which is pressed a display portion of the screen (101).
Re claim 9, Matsuura discloses a device wherein the reflector (202, 204) is closed on one side by the screen, on the other by a support of the light source, such that the image-generating device forms a closed enclosure (Fig. 1).


Claim(s) 1, 10 and 11 is/are rejected under 35 U.S.C. 102(a) as being anticipated by Grandclerc (WO 2015/159030).
Grandclerc discloses a device comprising at least one light source (16); a screen (12) adapted to be backlit by the light source; and a reflector (18, 28) arranged between the light source and the screen, and adapted to at least partly reflect the light emitted by the light source, wherein the reflector defines a recess that receives the screen so that the reflector has a zone of thermal contact with the screen (contact area between the reflector and the screen), further comprising an image-generating device (10), and an image-projecting device for transmitting to . 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Matsuura in 
Matsuura does not disclose the device wherein the reinforcing portion of the screen is produced in a metal material, the reflector is produced in a metal material, and wherein the reflector is produced in a surface-metalized polymer.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to employ the device wherein the reinforcing portion of the screen is produced in a metal material, wherein the reflector is produced in a metal material, wherein the reflector is produced in a surface-metalized polymer since employing a metal material or a surface-metalized polymer are well known methods in the art of obtaining a reflective surface.  The 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD H KIM whose telephone number is (571)272-2294.  The examiner can normally be reached on M-F, 10 am-6:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Caley can be reached on 571-272-2286.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/RICHARD H KIM/Primary Examiner, Art Unit 2871